 DECI
SIONS OF THE NATIONA
L LABOR RELATIONS BO
ARD
 
358 NLRB No. 22
 
116
 
Unite Here Local 1 
and
 
Ritz
-
Carlton Water Tower 
Partnership.  
Case 13

CB

0
19622
 
March 
23
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
F
LYNN 
 
AND 
B
LOCK
 
On November 29, 2011, 
Administrative Law Judge 
Paul Buxbaum issued the attached decision.  The R
e-
spondent filed exceptions and a supporting brief, the Ac
t-
ing General Counsel filed an answering brief, and the 
Charging Party Employer filed a brief in opposition to 

s exceptions.  Thereafter, the Respondent 
filed a reply brief in support of exceptions.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light
 
of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclusions and 
to adopt the recommended Order
 
as modified
.
2
 
                                        
                  
 
1
 
In September 2009, the Respondent and the Employer entered into 

-

agreement generally binding them to the terms of a colle
c-
tive
-
bargaining agreement to be negotiated between the Respondent 
and the Sheraton Chicago Hotel, but carving out, in par. III of the 
agreement, certain issues to be bargained directly.  The judge fo
und 
that the agreed
-
upon carve
-
out encompassed nine issues, and that the 
Respondent subsequently refused to bargain about six of them.  The 
judge found that the Respondent thereby violated Sec. 8(b)(3), and then 


deferred to arbitration under 
Collyer Insulated Wire
, 192 NLRB 837 

consider whether deferral was appropriate before he decided the merits 
of the 8(b)(3) all
egation.  We find that any error in this regard was 
harmless.  Considering the deferral issue first, we find that deferral is 
not appropriate for the reasons that the judge stated as to why the issue 
is not eminently well suited to resolution by arbitratio
n.  Second, we 
find that the Respondent violated the Act for the reasons that the judge 
set out in his discussion of the substantive 8(b)(3) issue. 
 
2
 
Relying on 
Doubletree Guest Suites Santa Monica
, 347 NLRB 782
 
(2006),
 
the Respondent contends that 
if the
 
Board decides that deferral 
is not appropriate, it should remand the case to the 
judge 
to 
afford the 
Respondent 
an opportunity to present evidence regarding the meaning 
of the 

me
-
too

 
agreement
.  We find this argument without merit. 
 
Doubletree
 
is readil
y distinguishable.  In that case, the fact that the 
respondent entered into a settlement agreement with the 
General Cou
n-
sel 
obviated the need to litigate certain complaint allegations
.  
When 
the Board set aside th
at
 
settlement agreement
, 
the 

p
re
-
settlement conduct became relevant
,
 
and the Board remanded the pr
o-
ceeding to the 
judge 
to permit the parties to litigate the 
reinstated 
all
e-
gations.  In the present case, by contrast, the 
Respondent 
was not pr
e-
cluded from litigating the substantive 
8(b)
(3) 
issue, but chose not to do 
so
, opting 
instead to rely solely on its deferral defense.  
In these ci
r-
cumstances, we find that a remand is not appropriate.
 


 
and we shall substitute a new 
notice to conform to the Order as modified.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge a
s 
modified below and orders that the Respondent, UNITE 
HERE Local 1, Chicago, Illinois, its officers, agents, and 
representatives, shall take the action set forth in the O
r-
der as modified.
 
1. Substitute the following for paragraph 1(c).
 

(c) In any like or
 
related manner restraining or coer
c-
ing 
members
 
and employees 
in the exercise of the rights 
guaranteed them by Section 7 of the Act.

 
2. Substitute the following for paragraph 2(c).
 

(c) Within 14 days after service by the Region, deli
v-
er to the Regional D
irector for Region
 
13 
signed copies 
of the notice in sufficient number for posting by the E
m-
ployer at its 
Chicago, Illinois
 
facility, if it wishes, in all 
places where notices to employees are customarily pos
t-
ed.

 
3. Substitute the attached notice for that
 
of the admi
n-
istrative law judge.
 
 
APPENDIX
 
N
OTICE 
T
O 
M
EMBERS
 
AND
 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and
 
has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain on your behalf
 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not 
to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
repudiate our Memorandum of Agre
e-
ment with the Ritz
-
Carlton Water Tower Partnership.
 
W
E WILL NOT
 
fail and refuse to bargain with the Ritz
-
Carlton Water Tower Partnership regarding the topics 
that
 
are subject to collective
 
bargaining under the terms 
of our 
m
emorandum of 
a
greement.
 
W
E 
WILL 
NOT 
in any like or related manner restrain or 
coerce you in the exercise of the rights listed above.
 
W
E 
WILL
, on request, bargain with the Ritz
-
Carlton 
Water Towe
r Partnership regarding the topics that are 
subject to collective
 
bargaining under the terms of our 
m
emorandum of 
a
greement, and if an understanding is 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
117
 
reached 
WE 
WILL 
embody the understanding in a signed 
agreement.
 
 
U
NITE 
H
ERE 
L
OCAL 
1
 
 
Kevin McCormick, Es
q.,
 
for the General Counsel.
 
Kristin L. Martin, Esq., 
of San Francisco, California, for the 
Respondent.
 
Thomas J. Posey, Esq.,
 
of Chicago, Illinois, for the Charging 
Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
P
AUL 
B
UXBAUM
, Administrative Law Judge. This case was 
tried in Chicago, Illinois, on August 1, 2011.  The charge was 
filed January 7, 2011,
 
and the complaint was issued on March 
25.
 
The complaint alleges that the Union, Unite Here Local 1, 
violated the Act by failing 
and refusing to bargain over certain 

previously agreed were subject to such bargaining.  This co
n-
duct is alleged to violate Section 8(b)(3) of the Act.  The Union 
filed an answer to the complaint 
denying the material alleg
a-
tions of wrongdoing and asserting as a procedural defense that 

arbitration. 
 
For the reasons that I will describe in detail in this decision, I 
find that the Union did 
violate the bargaining obligation i
m-

i-
cies regarding deferral to arbitration are not intended to be a
p-
plicable to the circumstances presented in this case.
 
On the entire record
,
1
 
including my o
bservation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, the Charging Party, and the Respon
d-
ent, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The Charging Party, a corporation, operates a hotel at
 
its f
a-
cility in Chicago, Illinois, where it annually derives gross rev
e-
nues in excess of $500,000 and purchases and receives at its 
Chicago facility goods and materials valued in excess of 
$50,000 directly from points outside the State of Illinois. The 
Re
spondent admits,
2
 
and I find, that the Charging Party is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Respondent is a labor 
organization within the meaning of Section 2(5) of the Act.
 
                                        
                  
 
1
 
The transcript of the proceedings is quite accurate.  The only mat
e-

a-

 
(See 
Tr.
 
at p. 74, 
L
. 20; p. 
75, 
L
. 18; and p. 79, 
L
. 11.)  Any other errors of transcription are not 
significant.
 
2
 

Exh. 1(e), p. 1.)  
 
II
.
 
ALLEGED 
UNFAIR LABOR PRACTIC
ES
 
A. The Facts
 
Before setting out my findings of fact, it is appropriate to 
discuss the state of the evidentiary record.  The General Cou
n-
sel and the Employer produced the testimony of two witnesses, 
Kyle Johansen and Thomas Posey, bot
h of whom are attorneys.  
Johansen represented the Ritz
-
Carlton in labor relations from 
2004 through 2010.  Posey took over those matters from Joha
n-
sen during the summer of 2010.  While the Respondent pr
e-
sented certain documentary evidence in its case, it 
chose not to 
call any witnesses.  As a consequence, the testimony of Joha
n-
sen and Posey is uncontroverted.
 

its uncontroverted status is obviously significant.  Nevertheless, 
I recognize that bo
th logic and Board precedent teach that add
i-
tional analysis is required.  See 
Jupiter Medical Center Pavi
l-
ion, 

rejection of uncontroverted testimony which the judge deemed 
to be incredible).  In this ca
se, I found the manner of present
a-
tion of the two witnesses to be clear and persuasive.  I was also 
impressed by the fact that there were no significant internal or 
external contradictions in their accounts.  Most compellingly, I 
found their description of
 
the key events to be powerfully co
r-
roborated by documentary evidence that was created contemp
o-
raneously with the unfolding events at the heart of the contr
o-
versy.  The Board has acknowledged that this is a weighty co
n-
sideration in evaluating evidence.  Se
e 
Domsey Trading Corp., 
351 NLRB 824, 836 (2007) (a finding that contemporaneously 

than contradictory testimonial evidence is consistent with 

ed that the 
testimony of Johansen and Posey was reliable.  
 
I will now describe the sequence of events that led to this li
t-
igation.  Unite Here Local 1 has represented employees of the 
Ritz
-
Carlton Water Tower Hotel for decades.
3
  
Prior to 2006, 
the partie
s engaged in collective bargaining through the mech
a-
nism of a multiemployer bargaining group involving many 
hotels in the Chicago area.  However, in 2006, the Union a
d-
vised that it would no longer bargain with the group if it i
n-
cluded hotels owned by Hilto
n.  After that, certain major hotel 
chains withdrew from the multiemployer group.  Still other 
hotels, including the Ritz
-
Carlton, chose a different approach.  
This was described by Johansen, who testified that the Ritz
-
Carlton and a number of other hotels

p-
proach, meaning that they would adopt the collective
-
bargaining agreement between the Sheraton Chicago and Unite 

 
                                        
                  
 
3
 
Counsel for the Respondent reported that the 
bargaining repr
e-
sent
a
tive for those employees is technically the Chicago Joint Exec
u-
tive Board whose members consist of Unite Here Local 1 and Unite 
Here Local 450.  No party deemed it necessary to amend the complaint 
in this regard.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
118
 
Following this procedure, the Union and the Ritz
-
Carlton 
agreed to adopt the collective
-
bargaining agreement negotiated 
by the Sheraton and the Union.  This procedure was impl
e-
mented, leading to a collective
-
bargaining agreement between 
the parties that co
mmenced on September 1, 2006 and was 
scheduled to expire on August 31, 2009.  (Jt. Exh. 1.)  
 
During the summer of 2009, the Union and the various hotel 
employers began the process of negotiating new agreements.  
In July, the Union suggested to various hot
els, including the 
Ritz
-

that would bind them to the terms of the collective
-
bargaining 
agreement that it would eventually negotiate with the Sheraton.  

drafted by the 
Hotel Employers Labor Relations Association (HELRA) and its 
subordinate arm, the Chicago Area Hotel Group (CAHG).  
 
Johansen explained that the Ritz
-
Carlton clearly intended to 

m-
ing 
round of collective bargaining.  Nevertheless, the hotel had 
some unique concerns that it wished to address with the Union.  
Management of the hotel raised this matter with Johansen and 
presented him with a chart listing the topics of concern and 
describin
g both the current established practice and the desired 
modifications.  (GC Exh. 2.)
 

wished to negotiate changes with the Union contained nine 
such topics.  These topics were:
 
 
1. Reduce the fee paid 
to employees assigned to car
v-
ing or other specialty stations and change the applicable 
scheduling procedures.
  
Reduce the fee paid in lieu of a 
gratuity to bell attendants for delivery of luggage to vacant 
rooms.
 
2. Reassign the two staff cafeteria cooks t
o the main 
kitchen.
 
Increase the number of private in
-
room bars that 
are to be serviced per shift.
 
 
3. Increase the work schedule for housekeepers from 
7.5 to 8 hours per shift, including elimination of the paid 
15 minute break.
 
4. Reduce the payments for 
making up roll
-
away and 
sofa beds and limit those payments to room attendants o
n-
ly.
 
5. Lower the room credit reduction for housekeepers 

-

 
6. Pay all new employees at the union contract rate i
n-


 

position.
 
[
GC Exh. 2.
]
  
 
 
As requested by his client, in late July 2009, Johansen a
p-
proached Henry Tamarin, the president of the Union.  His pu
r-

discussions over 
items that the hotel wanted to negotiate over that were not ne
c-
essarily part of the collective
-
bargaining agreement that would 

69.)  Johansen testified that, as outlined in the
 
chart he was 
given by management, there were 
nine
 
such items that the hotel 
wished to discuss.  Each of them concerned a situation where 
the Ritz was providing greater pay or improved working cond
i-

tive
-
bargaining agreement.
 
Johansen explained the legal background supporting this a
p-



 
(Tr. 70.)  This concern 
arose from the fact that the current collective
-
bargaining 

section that provided:
 
 
No employee shall, as a result of the signing of this Agre
e-
ment, suffer a reduction in hi
s wages nor be deprived of any 
established and recognized benefits or privileges in excess of, 
or more advantageous than, the contract provisions.
 
 
(Jt. Exh. 1, 
s
ec. 11, p. 7.)  Johansen reported that he anticipated 

ntain the same la
n-
guage.
 
Beyond potential liability for breach of contract, I note that 

appreciation of the principles of labor law applicable to unila
t-
eral changes in terms and conditions of
 
employment.  Thus, the 
Board holds that an established practice becomes an implied 
term and condition of employment even if it is not included in 

-
bargaining agreement.  When this occurs, 
a unilateral change to such a practice would
 
generally constitute 
an unfair labor practice within the meaning of Section 8(a)(5) 
of the Act.  
Lafayette Grinding Corp., 
337 NLRB 832, 832 
(2002).
4
  
Thus, the hotel recognized that, in order to alter its 
established practices in the 
nine
 
areas of concer
n, it would be 
required to afford the Union an opportunity to engage in ba
r-
gaining.
 
Johansen reported that, before he had a chance to raise the 
matter with the Union, he was approached by Tamarin regar
d-

ement.   
Tamarin asked if there was going to be a problem with the Ritz 

contract negotiations.  Johansen explained that there was not a 

o 


a number of items that we all knew that the Ritz was paying 
beyond the contract, and that we wanted a forum to sit down 
and try 

 

sit down and talk . . . but that he wanted my assurance that, 
ultimately, that the Ritz would be going along with a Me Too 

. 76.)  He also raised an additio
n-

avoid any appearance that the Ritz may be getting a better deal 

v-

or a roadmap on how to try and 

                                        
                  
 
4
 
For an example of th
is principle applied to a hotel employer, see 
Rosdev Hospitality, Secaucus, LP, 
349 NLRB 202, 203 (2007) (in 
successorship case, new owner could not unilaterally modify esta
b-

the litera

-
bargaining agreement).
 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
119
 
considerations, the two men agreed to meet on September 1, the 
day after the expiration date of the current collective
-
bargaining 
agreement between the parties.
 
On 
September 1, the parties held their scheduled meeting at 
the Ritz.  The Employer was represented by Johansen and 

n-
ager.  Present for the Union were Tamarin and Karen Kent, the 

t.  Johansen testified that he brought the 
chart describing the items the Hotel wished to discuss that had 
been previously provided to him by management.  He did not, 
however, disclose the chart to the union officials.
5
  

meeting lasted a bit m
ore than an hour.
 
Johansen testified that he began the meeting by pointing out 
the long history of positive labor relations between the parties 


pressed the hope 




  
 
As the meeting progressed, Johansen explained that the h
o-


r-
standing, to essentially agree to a forum to negotiate in the 
future, a
nd to not be precluded by the current version of the Me 


to have the ability of, after the Sheraton contract settled, that 
the Ritz wou

(Tr. 79.)  
 

need to obtain concessions as to the 
nine
 
established practices, 

abou
t the financial condition of the Ritz
-

(Tr. 80.)  After presenting this background, Johansen read 
through the list of issues that he had brought with him to the 

informed
 




the antici
pated future contract between the Union and the She
r-
aton.  
 
During their discussion, Tamarin questioned whether the h
o-

h-

that they were
 

issues we need help with, we want to work and reach an agre
e-
ment and negotiate over these issues so we can close some of 



6
  
(Tr. 90.)   
 
                                        
                  
 
5
 
This has some significance because Posey later mistakenly asserted 

e-
sentatives.  
(
See GC Exh. 7.
)
  
To clarify, I asked Johan
sen to confirm 


 
6
 
To underscore the point, counsel for the General Counsel, referring 
to the existence of 
nine
 
separate topics, asked Johans
en whether Tam
a-
Once the Union had expressed its consent to the procedure 
proposed by the hotel to permit separate negotiations over the 
nine
 
established practices, the discussion turned to the mecha
n-
ics of implementing their agre
ement to negotiate.  They di
s-


two requests.  First, he asked the hotel to draft the proposed 




that he had expressed to Johansen during their initial discussion 
of the problem.  He did not want 

other hotels to make similar demands for concessions.  (Tr. 90.)  
They then engaged in some discussion about how to draft la
n-
guage that would express their intent without providing such a 
roadmap.  In that conversation, Johanse
n and Grosso used the 

by the parties outside the confines of the Sheraton agreement.  
(Tr. 103.)
 
The parties left the meeting with the understanding that J
o-
hansen would prepare a draft agreemen
t that would memoria
l-

established practices that had been discussed.  Johansen test
i-

(Tr. 91.) 
 
After the meeting, Johansen pr
epared a draft of a memora
n-

to written form.  On September 16, 2009, he sent this draft and 
a cover letter to Tamarin.  In that cover letter, he explained that, 

ent for the Ritz.  It incorp
o-

meeting to continue our discussions regarding the issues we 

7
  
(GC Exh. 3, p. 1.)  The draft memorandum 
began by confirming the parties intention to e
nter into a new 
collective
-

the agreement negotiated between the Union and the Sheraton.  
(GC Exh. 3, p. 2.)  
 
Paragraph III of the draft contained the heart of the matter 
raised by the hotel at the Septemb
er 1 meeting.  It provided:
 
 
Specifically, the parties agree to continue their negotiations in 
good faith regarding the specific side letters and operations i
s-
sues unique or pertaining to the Employer that were raised 

meeting notwithstan
d-
ing the execution of this Memorandum of Agreement.  The 
parties further agree to keep open those provisions of the Su
c-
cessor Collective Bargaining Agreement that pertain to the 
specific unique operational issues raised at the September 
1, 
2009 meeting until those issues are fully resolved.
 
 
(GC Exh. 3, p. 2.)  
 
                                        
                                        
            
 


 
7
 
Johansen then proceeded to list seven issues.  He testified that he 
did not include the in
-
room bar stocking issue or the bell attendant 
luggage delivery
 
fee reduction in his list because those matters were 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
120
 

s-
es to each other that they would not engage in any work sto
p-
page or lockout.  The draft also contained an arbitra
tion clause 

rescinded or modified by either the Employer or the Union, at 
any time or for any reason, except by mutual agreement of the 

 
Johansen tes
tified that he had a discussion with Tamarin, 
who informed him that he had only one objection to the draft 
language.  He took strong exception to the sentence that expli
c-

the successor collect
ive
-
bargaining agreement that related to 
the topics that were to be subject to negotiation.  (GC Exh. 3, p. 
2.)  He told Johansen that he opposed this language because it 


 
(Tr. 100.)  He expressed the strength of 
his opposition by asking Johansen a rhetorical question



 
Johansen reported that he and his client decided to acco
m-

offending sentence and, with 

104.)  They also agreed that they would begin the process of 

(Tr. 104.)
 
The final revised version o
f the 
m
emorandum of 
a
greement 
(MOA) was signed on behalf of the hotel by Grosso on Se
p-
tember 16, 2009.  Tamarin signed it for the Union on the next 
day.  The signed version is contained in the record as Jt. Exh. 
2.
8
  
With the signing of the MOA, the partie
s put matters in 
abeyance until the Sheraton negotiations were completed.  
Those negotiations took far longer than the parties had e
x-
pected.
 
In the meantime, as of July 2010, Johansen accepted a new 
job and Posey took over his duties as labor relations cou
nsel for 
the Ritz, including matters related to the MOA.  During this 
period, Grosso transferred to a new position for the Employer 
that is located outside the United States.  He was replaced as 
general manager by Patrick Ghielmetti.
 
Posey testified that, 
although the Sheraton negotiations had 
still not been concluded, he decided that it was time to contact 
the Union regarding the MOA negotiations.  Thus, on the ann
i-
versary of the signing of the MOA in the preceding year, Posey 
sent an email to Kent on the 

-
Carlton Negoti
a-
tions


cover letter, he informed Kent that he was attaching proposals 


. 1.)  He noted that the parties 
were scheduled to meet on September 24, 2010 and requested 

proposals at that meeting.  (GC Exh. 4, p. 1.)  The attached 
proposals contained detailed language imple
menting changes to 
the established practices regarding each of the 
nine
 
specific 

e-

 
                                        
                  
 
8
 
The copy reproduced in the record contains a pencil
-
marked brac
k-
et that was not part of the original document.  This has been ignored. 
 
Posey testified that he received a telephone call from Kent to 
confirm the September 24
 
negotiating session.  Significantly, 
he reported that Kent did not indicate any disagreement with 
the list of issues that had been sent to her in preparation for the 
meeting. 
 
As planned, the parties met at the Ritz on September 24.  

entatives were Posey, Ghielmetti, and 


m-
panied by a bargaining committee including various Hotel e
m-
ployees.  Posey testified that he began the
 
meeting by referring 



165.)  He noted that, during the course of his prese
ntation, Kent 


that Kent never offered any indication that the Union objected 
to negotiations over any of the 
nine
 
topics.  The par
ties did not 
resolve any substantive issues at the meeting but did agree to a 
second meeting on October 21, 2010.
 
Posey next communicated with Kent by email on October 7, 
2010.  He began by confirming the date and place of the pa
r-

sion.  He then made the following 
request to Kent:
 
 
As we discussed at the last session, please forward us the u
n-

the most productive use of our time on the 21
st.
  
 
 
 
(GC Exh. 5, p. 1.)
 
Kent rep

e-

t-
ten request for information that we outlined in our last se
s-

9
  
(GC Exh. 5, p. 1.)  She requested that the information 
be provided to her in
 
advance of the October 21 meeting date.  
 

i-
rectly related to the key substantive issue in this case.  As will 

substance is that the p
arties never reached an agreement to 
negotiate regarding all 
nine
 
topics that were of interest to the 
Employer.  Instead, the Union contends that the agreement only 
extended to a duty to negotiate over a certain subset of those 
nine
 
topics.  This argument 
is gravely undermined by the d
e-


outlined a number of questions that the Union had related to the 

ng is an outline of the info
r-

of the attachment consists of the list of detailed questions.  It is 
divided into 
nine
 
paragraphs.  Each of those paragraphs a
d-
dresses topics regarding which the hot
el intended to negotiate 
with the Union.
10
  
 
                                        
                  
 
9
 
On the first page of the co
py of this attachment reproduced in the 
record there is a hand
-

d-
ed later and should be ignored.
 
10
 
To be clear, while the hotel had 
nine
 
topics and the Union divided 
its questions into 
nine
 
topics, the parties 
adopted different groupings.  
The bottom line, however, is that the Union posed detailed questions 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
121
 
Examining the contents of this detailed information request 
reveals that the Union posed 13 questions, divided into 2 se
c-
tions, regarding the carving station topic.  It posed 
four
 
que
s-
tions about the proposed tr
ansfer of the cafeteria cooks.  Six 
questions were asked about the plan to eliminate the beverage 
manager position.  Ten questions were addressed regarding the 
roll
-
away bed topic.  Five questions were listed regarding the 
room credit proposal.  Seven ques
tions were posed concerning 

-
minute break.  Kent 
asked another 
four
 
questions about the luggage delivery gratu
i-
ty.  Six more interrogatories were directed toward the in
-
room 
bar service requirement.  Finally, 
eigh
t
 
questions were raised 

n-
sation for newly hired employees.  
 
The Union has never presented any explanation as to why 
Kent felt it necessary to make these detailed information r
e-
quests as to each an
d every topic that the hotel asserts was su
b-


required by the MOA to address each of those topics in good 
faith bargaining with t
he Employer.  
 
The parties next met on October 21 as planned.  Posey noted 
that the Employer had already provided certain information that 

more of that information at the start of the meeting.


responses to our September 24
th 

this juncture, the Union requested a break which lasted appro
x-
imately 40 minutes.  
 
When the session resumed, Ken




items but, as she got into more 
detail and explained which 
items the Union would and would not bargain over, I actually 

 
In his testimony, Posey reported that Kent provided the U
n-

nine
 
topics
.  Kent explained that paragraph III of the MOA 

to the Ritz and, that a number of the proposals did not fall u
n-

e-
gotiate over th
e beverage manager position, the cafeteria cook 
transfer, and the quota for in
-
room bar servicing.  Finally, she 

that they may consider also discussing one part of the carving 
station issue,
 

174.)  Lastly, Kent raised a tenth topic, cross
-
training for the 

the hotel regarding the cafeteria cook reassignment and its own 
newly raised
 
cross
-



over all of the 
nine
 
topics.  (Tr. 175.)  
 
                                        
                                        
            
 
about each and every topic that the hotel was raising in the negotiations 

 
On November 3, 2010, Posey sent a let
ter to Kent containing 

n-

nine
 
topics.  He asserted that, 

not all, of the issues that were raised du

p-

Exh. 7, p. 2.)  
 
The parties next met on November 11, 2010.  Shortly before 
the time set for the meeting, Kent sent an email response to 
Posey.
11
  
She reported that the Union 
was working on its pr
o-
posals and would provide them to the hotel by the start of the 

clear that we have a disagreement.  Hopefully that will not 
stand in way of us amicably resolving our diffe

Exh. 8.)
 
At their meeting later on this day, Posey told the union neg
o-



had misunde
r-

not be making proposals as to all 
nine
 
topics.  The majority of 
the subsequent discussions related solely to the in
-
room bar 
stocking issue.
 
On November 23, 2010, Kent sent a letter to 
Posey that she 

contention that the MOA required the parties to engage in n
e-
g
o
tiations regarding all 
nine
 
topics that were of interest to the 
Employer.  (GC Exh. 9, p. 1.)  She explained that the
 

view was that only a subset of the 
nine
 
topics was subject to a 
bargaining requirement under the language of the MOA.  R
e-


or pertaining to the Employer that were raised during the pa
r-

a-
seology was intended as an agreement to limit bargaining to 

nine
 
topics of interest.  
 
According to 


-
Carlton and 

that is not a standard item throughout the industry but is som
e-
thing that specifically, a
lthough not uniquely, pertains to Ritz
-


that this promise [to bargain] extended only to those of the nine 


Exh. 9, p. 2.)
 
On December 8, 2010, the parties held their next meeting.  
The discussion was largely confined to an exploration of the in
-
room bar issue.  Similarly, at the following meeting on Dece
m-
ber 22, the topics were
 
limited to the same in
-
room bar issue 

-
training of cooks.  
The Union took the occasion to present a written proposal r
e-
garding its cross
-
training plan.  
 
                                        
                  
 
11
 

r 3, 2010.  
The parties all agree that this was an error and that Kent was referring 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
122
 
Posey testified that, during 2011, the parties have held 4 or
 
5 
additional bargaining sessions.  These involved negotiations 
over the three topics that the Union asserted as the entirety of 
the topics it was required to discuss under the MOA.  In add
i-

-
training 
issue.
12
  
Posey summarized the course of these discussions as 
follows:
 
 

i-
tion that the other six items or six
-
and
-
a
-
half, depending on 
how you count them, should also be on the table and the U
n-

 
 

i-

reached a tentative agreement as to the transfer of the cafeteria 
cooks but have not bee
n able to agree on any other item.   
 
On January 7, 2011, the hotel filed its initial charge in this 
matter, alleging that the Union had violated the MOA by refu
s-
ing to bargain over issues that were subject to bargaining under 
the terms of that agreement. 
 
(GC Exh. 1(a).)  On April 12, 
2011, the Union and the Sheraton successfully concluded their 
lengthy negotiations for a new collective
-
bargaining agreement.  
As of the time of trial, Posey outlined the status of the contra
c-
tual relationship between the Rit
z
-
Carlton and the Union in his 
testimony:
 
 
[T]he full or formal agreement [between the Union and the 


drafted and signed by the Sheraton

y-

believe that summary has been formally presented to the Ritz 

by those new terms.  Although, as a practica
l matter, I believe 
they may be following those right now, anyway.  
 
 
(Tr. 149.)  Later in his testimony, Posey reported that he had 

s-
tant and they confirmed that the Ritz had not yet received the
 
new collective
-
bargaining agreement.
 
The Regional Director issued his complaint and notice of 
hearing on March 25, 2011.  The parties confirm that throug
h-
out this matter the Union has continued its refusal to bargain 
over all of the 
nine
 
topics that the E
mployer contends are ma
n-

 
B. Legal Analysis
 
I have already indicated that resolution of this case requires 
assessment of both a substantive legal dispute and a procedural 
defense raised by the Union.  Ordinar
ily, one would expect that 
the procedural matter should be resolved first.  However, on the 
particular circumstances presented in this case, I have conclu
d-
ed that the proper methodology requires a dissection of the 
substantive issue before the procedural d
efense can be fully 
addressed.  In order to explain this conclusion, it is necessary to 
outline some of the history of this litigation.
 
                                        
                  
 
12
 
Posey reported that, ultimately, the hotel rejected the cross
-
training plan.
 
It will be recalled that the complaint issued on March 25, 
2011.  The Union filed its answer on April 4.  In that answer
, it 

m-
plaint should be deferred to arbitration pursuant to 
Collyer I
n-
s
u
lated Wire, 

Quite properly, the Union followed up this assertion by filing a 
motion for summary judgment on the deferral issue.  (GC Exh. 
11.)  Both the General Counsel and the hotel filed oppositions 
to the motion.  (GC Exhs. 1(i) and (l).)  On July 29, 2011, the 

judgmen
t in the following terms:
 
 
The Respondent has failed to establish that there are no gen
u-
ine issues of material fact regarding its argument that the 

v-
ance and arbitration procedure pursuant to 
Col
lyer Insulated 
Wire, 
192 NLRB 837 (1971).  This denial is without prejudice 
to the Respondent renewing its deferral argument before the 
administrative law judge.
 
 
(GC Exh. 1(q).)
 
At trial, the Union did continue to assert its deferral defense.  
As its coun

l-

(Tr. 236.)  
 
I have given particular attention to the wording of the 

prejudice

mandates that the ultimate resolution of the deferral issue must 


Otherwise, th

u-
thorization for the Union to renew the argument before me.  In 


u-
sions that flow 
from those facts.  Having performed this anal
y-
sis, I will next turn to the procedural argument and determine 

this dispute. 
 
1. The alleged bargaining violation by the Union
 
In Section 8(b)(3) of
 
the Act, Congress made it an unfair l
a-
bor practice for a union representing employees in a bargaining 

The General Counsel alleges that, by failing to bargain over all 
of the 
nine
 
issues that t
he hotel viewed as encompassed in the 

e-
ment.  
 


of the 
nine
 
issues of concern to the Employer, namely those 

1

2.)  It has chosen to define those issues as being limited to 

the work quota fo
r the servicing of in
-
room bars, and the elim
i-
nation of the beverage manager position.
13
  
As a result, it has 
                                        
                  
 
13
 

 
although not obligated 


v-
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
123
 
refused to engage in bargaining over the fee for work on sp
e-
cialty stations, reduction of the gratuity paid to bell attendants 
for delivering lugg
age to vacant rooms, elimination of the paid 
15
-
minute break for housekeepers, reduction of the payment for 
making up roll
-
away and sofa beds, lowering of the room credit 
reduction for check
-
out rooms, and payment of the contract rate 
for all new employees
.  
 


decision to enter into the MOA.  It will be recalled that the 

g 
the 
nine
 
topics that it wished to reserve for bargaining with the 
Union.  The lawyer was instructed to seek an understanding 

t-
ment binding it to the eventual terms of the Sheraton collective
-
bargai

bargain over this list of 
nine
 
issues.  
 

officials on September 1, 2009.  He presented uncontroverted 
and credible testimony that, during thi



e-

m-

examination by 
counsel, Johansen clearly affirmed that the agreement to ba
r-

wording.]  The parties also agreed that counsel for the hotel 
would draft the MOA and that, at the request of the Uni
on, it 

90.)  
 
After this meeting, Johansen proceeded to prepare a draft 
MOA.  Tamarin limited his comments to one sentence which he 
found unacceptable.  When the hotel withdrew this sentence
, 

104.)  The parties then proceeded to execute the MOA.  After 
this, matters remained in limbo for approximately a year while 
the Sheraton negotiations dragged on.  In September 2010, 
Posey replac


proposals regarding the 
nine
 
issues of concern to the Employer.  
(GC Exh. 4.)  Posey provided credible and undisputed testim
o-
ny that Kent respond
ed by telephone.  During their convers
a-
tion, she confirmed the date for upcoming negotiations and did 
not express any reservations regarding the topics to be di
s-
cussed.  
 
The parties held their first bargaining session under the 
MOA on September 24, 2010. 
 
Posey testified, without contr
a-



requests regarding each of those prop

October 11, Kent followed up her information requests with a 
detailed and highly specific list of questions regarding each of 

nine
 
items.  (GC Exh. 5.)  Not until the parties were 
assembled for the next bargaining sessio
n on October 21 did 
                                        
                                        
            
 
er, she specifically rejected any bargaining about the carving station 
fees.  
 
the Union express any limitation on the topics that it was pr
e-
pared to discuss.  At that session, Kent took the position that 

over 
three
 
of the 
nine
 
topics.  Since that time, the
 
Union has 

r-
gaining only as to those topics.  
 
I conclude that the clear and undisputed evidence demo
n-
strates that both parties entered into the MOA for valuable co
n-
sideration.  The hotel sought an
d obtained a mechanism for 
seeking concessions about 
nine
 
issues involving established 
past practices that were more favorable to its employees than 
the terms of the Sheraton collective
-
bargaining agreement.  The 

ment to follow the 

-
bargaining 
agreement, something that Tamarin had raised as an important 
objective during his first conversation about the issue with J
o-
hansen in July 2009.
14
 
The private parties both 
agree that the MOA is a valid and 
enforceable contract between them.  At trial, I confirmed this 
point by asking the lawyers for the Employer and Union 

Both expressed assent to this propositio
n.
15
  
They have a di
s-
pute regarding the scope of their contract and the resolution of 
that dispute is vital to the adjudication of the unfair labor pra
c-
tice alleged in this case.  The Board has noted that its authority 
to engage in interpretation of contra
ctual agreements in the 

Electrical Workers Local 11 (Los Angeles NECA), 
270 NLRB 
424, 425 (1984), enf
d
. 772 F.2d 571 (9th Cir. 1985).   
 
I will now turn to the task of interpreting the parti



Supermarkets, 
343 NLRB 963, 963 (2004).  The key analytical 
principles have been outlined by the Board as follows:
 
 

 
intent underlying the contractual language in question is a
l-
ways paramount, and is given controlling weight.  To dete
r-

contract language itself and relevant extrinsic evidence, such 
as a past p
ractice of the parties in regard to the effectuation or 
                                        
                  
 
14
 
The MOA als
o contained another important set of mutual promi
s-
es representing valuable consideration for each side.  Par. V of the 

m-

again
st each other following the expiration of their current collective
-
bargaining agreement.  
 
15
 
Counsel for the General Counsel did voice some concern that 

view, this was a shortsighted 
tactical argument that represented an 

arbitration.  As I stated to 
c






entire record, I readily conclude that the priva
te parties are correct in 
agreeing that they did enter into a valid and binding contract.  The only 
matter in dispute is the extent of the bargaining obligation they unde
r-
took in that contract.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
124
 
implementation of the contract provision in question, or the 
bargaining history of the provision itself.
 
 
Mining Specialists, 
314 NLRB 268, 268

269 (1994).  
 
Turning first to the language of the MOA, 
the parties agree 
that the critical provision in dispute is par. III, which contains 
the following key sentence:
 
 
Specifically, the parties agree to continue their negotiations in 
good faith regarding the specific side letters and operations i
s-
sues unique 
or pertaining to the Employer that were raised 

d-
ing the execution of this Memorandum of Agreement.
 
 
(Jt. Exh. 2, p. 1.)  It is obvious to the parties and to me that this 
language is ambiguous on its 
face, particularly since it refe
r-


 
While the Board does not permit the introduction of extrinsic 

s unambiguous terms, it does 
allow consideration of such parole evidence to facilitate anal
y-

object of the instrument cannot be ascertained from the la
n-

16
  
Sansla, Inc
., 
323 NLRB 107
,
 
109 
(1997), citing 30 
Am. Jr. 
2d, Section 1069 (1967).  See also 
Don Lee Distributor, Inc., 
322 NLRB 470, 484

485 (1996), 
enf. 145 F.3d 834 (6th Cir. 1998), cert. denied 525 U.S. 1102 
(1999).
 
The parole evidence in this case, consisting of
 
the credible 
and uncontroverted testimony and the documentary evidence 

nine
 

raised during the parties September 1, 2009 meeting an
d i
n-
tended for inclusion in the MOA were the 
nine
 
matters that I 
have previously listed at page 3 of this decision.  The MOA 
commits the parties to negotiate about each of those items.  
 

argument t

use of certain descriptive language regarding the issues that 
were raised at the September 1, 2009 meeting.  Thus, the MOA 

operations is

Exh. 2, p. 1.)  The Union argues that these descriptive words 
represent a limitation on the scope of its agreement to negotiate 
about the issues raised at the September 1 meeting.
17
  
 
In the first place, th
e Union contends that, in context, the 

                                        
                  
 
16
 
In this case, it is particularly appropriate to consider pa
role ev
i-

specific demand of the Union.  Tamarin had insisted that the agreement 
omit a precise list of the topics to be negotiated because he did not want 

er hotel managers to use in an effort to 
seek concessions from the Union.  (Tr. 90.)  Having demanded the use 
of elliptical language in the MOA, the Union cannot (and does not) 
complain about the use of extrinsic evidence to shed light on the pa
r-

nt.
 
17
 

position concedes one key matter of fact.  In her statement she 

the September 1, 2009 meeting.  (GC Exh. 9
, p. 2.)  
 

-
Carlton and not 


ter that is not a standard 
item throughout the industry but is something that specifically, 
although not uniquely, pertains to the Ritz
-

9, p. 2.)  In some undefined process of alchemy, it concludes 
that application of these definitions 
to the 
nine
 
items of concern 

about 
three
, but need not discuss the remaining 
six
.  Thus, for 
example, they must discuss the number of in
-
room bars that 
employees are required to service per 
shift but need not address 
the number of rooms the housekeepers must make up during a 
shift.  I cannot discern any substantive difference between these 
topics and the Union has not provided any explanation for the 
proposed distinction.  
 
It is evident from
 
the totality of circumstances that the use of 

concept that these matters have been subject to an established 

l-
le
c
tive
-
bargaining ag

interpret them as something else founders on the rock repr
e-
sented by the parties use of a tiny but important additional di
s-

that may conceivably deri

to be covered by the MOA, a practice that was discussed at the 
September 1 meeting need not be unique.  It need only be a 
matter that pertains to the Ritz
-
Carlton, so long as it was di
s-
cussed at the key September 1 meet
ing.  
 

bargain about the majority of the 
nine
 
topics, Kent argued that 

nine
 
of the items raised at the 
September 1, 2009 meeting were subject to a bargaining ob
lig
a-

a-
tion of one of the most important rules of contract constru
c-




 
In reality, Johansen chose those words to express the concept 
that the 
nine
 

a-
tions under their MOA all involved matters on which the past 
practice of
 
the Employer and the Union had been different from 


-
bargaining agreement then in effect and any 

the topics was hardly
 
unique.  These were topics common in 
the hospitality industry such as the quantity of work performed 
by housekeepers and the amount of gratuities owed to bell a
t-
tendants.  What was unique and pertained only to the Ritz were 
the particular established prac
tices that were in effect regarding 
each of the topics.
18
  


a limitation on the number of items subject to negotiation, as 
opposed to an attempt to explai
n why each of those items was 
                                        
                  
 
18
 

r-
ent, paying above scale and a level above scale, any number of things 
that were beyond the [Sheraton] contract.  And we were only talking 

 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
125
 


l-
lective
-
bargaining agreement.
19
 
It is beyond question that each of the 
nine
 
topics of concern 
to manag

-
Carlton.  Furthe
r-
more, each of those topics was specifically raised during the 

commits the parties to negotiate about each of those 
nine
 
items.  
 

mpt to pick and choose among the 
nine
 
items and negotiate about only those that it arbitrarily selects 
represents a fundamental repudiation of the MOA.  This is fu
r-

in its negotiations with the
 
Employer.  It has taken four pos
i-
tions regarding the subject matter of those negotiations.  First, 
the Union has agreed that it is required by the MOA to bargain 
over reassignment of the cafeteria cooks, servicing of in
-
room 
bars, and elimination of the b
everage manager position.  S
e-
cond, it has flatly refused to bargain over the carving station 
fees, gratuity for bell attendants, elimination of the housekee
p-

-
away or sofa beds, 
room credits for check
-
out rooms, and c
ompensation of new 
employees.  Third, it has agreed to bargain over scheduling 
procedures for carving station work, but has specified that this 

MOA.  Fourth, it has raised an entirely new issue 
to be subject 

That issue is its proposal for cross training of cooks.
20
  
Viewed 
in the entirety, this course of conduct leads to the conclusion 
that the Union has placed no reliance on any obli
gation to ba
r-
gain created under the MOA.  Instead, it has chosen to proceed 
as if that MOA did not impose any obligations on it.  Essentia
l-

eyes, bargaining between the parties is entirely an ad 
hoc ma
t-
ter, free of any contractual limitations or obligations.  
 

contract dispute or minor breach of the contract.  They const
i-
tute a repudiation of the MOA.  As Comment 2(b) to the 
R
e-
statement o
f Contracts 2d
, 
§
 

fair reading amounts to a statement of intention not to perform 
except on conditions which go beyond the contract constitutes a 

21
  
[Internal punctuation omitted.]  Such conduct 
                                        
                  
 
19
 
Inde
ed, it is a bit ironic that the evidence leads me to the strong i
n-


was precluded under the MOA from seeking concession
s that were less 

c-
tive
-
bargaining agreement or its eventual successor.
 
20
 
In his brief, counsel for the hotel correctly notes that during the 
trial I wondered aloud about the rationale fo

proposal.  (CP Br., at fn. 2.)  At that time, I speculated that it may have 

responded with uncontroverted testimony that established that the U
n-
ion stated t


n-

Union saw this proposal as related to any of the 
nine
 
to
pics covered by 
the MOA.
 
21
 
The 
Restatement
 
cites 
§
 
2
-
610 of the Uniform Commercial Code 
and its official comments.  Those comments note that repudiation co
n-
violates Section 8(b)(3) of the Act.  See 
Electrical Workers 
Local 3 (Burroughs Corp.), 
281 NLRB 1099
 
fn. 2
 
(1986) (u
n-

 

argument
 
As part of their MOA, the parties in this case provided that, 

accordance with the procedures set forth in Section 46 of the 
Current Collective Bargaining Agreement between the E
m-
ployer an

this language, the Union has throughout this litigation rested 

require that the controversy be deferred to the arbitral process.  
As 
I have already indicated, in its pretrial order denying su
m-
mary judgment, the Board rejected this argument but authorized 
the Union to raise it again before me.
22
 

charges and complaints to arbit
ration is, of course, 
Collyer 
Insulated Wire, 
192 NLRB 837 (1971).  As the Board e
x-
plained:
 
 
[E]ach such case compels an accommodation between, on the 
one hand, the statutory policy favoring the fullest use of co
l-
lective bargaining and the arbitral process
 
and, on the other, 

 
grant to the Board 
of exclusive jurisdiction to prevent unfair labor practices.
 
 
192 NLRB at 841.
 
Very recently, the Board reiterated the following list of its 
criteria used to assess the comp
eting policy interests and arrive 
at a decision:
 
 
The Board considers six factors in deciding whether to defer a 
dispute to arbitration:  (1) whether the dispute arose within the 
                                        
                                        
            
 

determination not to 


 
22
 
In denying the summary judgment motion, the Board held that the 

e-
r

I have waited until the development of the full trial record before fina
l-
ly addressing the deferral defense.  However, I do recognize that this 
methodology, while consistent with th


Servomation Corp., 
271 NLRB 

g-
ful and effective deferral policy . . . requires that the initial deferral 
decision 
under 
Collyer
 
be made on the basis of the complaint, the R
e-

serves few, if any, of 

stated objectives to make a decision 
regarding deferral that is based on evidence and legal th
eories that are 
outside the specifically pleaded complaint allegations.  In short, the 
Board and its judges ought not to first decide the case and then dete
r-

b-
servations of a colleague who 
noted that application of 
Collyer
 

a challenging task, however, because of the variety of pronouncements 
by the Board on the subject and the uniqueness of each new case in 

Live Oak Skilled Care & Manor 
Hosp
., 
300 NLRB 1040, 1044 (1990).  On balance, I believe that the 
procedure I have adopted in the circumstances of this case has permi
t-
ted a full and fair examination of the deferral issue consistent with the 

der and without the 
imposition of an undue burden on the parties.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
126
 
confines of a long and productive collective
-
bargaining rel
a-
tionship; (2) whe
ther there is a claim of employer animosity 

agreement provides for arbitration in a very broad range of 
disputes; (4) whether the arbitration clause clearly enco
m-
passes the dispute at issue; (
5) whether the employer asserts 
its willingness to resort to arbitration for the dispute; and (6) 
whether the dispute is eminently well
-
suited to resolution by 
arbitration.  [Citations and internal punctuation omitted.]
 
 
San Juan Bautista Medical Center, 
3
56 NLRB 
736, 737
 
(2011).  
In that case, the respondent was an employer.  Here, the R
e-
spondent is a labor organization.  As a result, the criteria must 

arbitrate.  
 
Applying this test, I note fir
st that there is ample evidence in 
the record to establish that these parties have enjoyed a lengthy 
and, usually, productive collective
-
bargaining relationship.  In 
their discussions with each other, they have often made refe
r-
ence to this history.  While 
I certainly suspect that the events 
involved in this case have placed a strain on their relationship, I 
still conclude that the first criterion for deferral is met.  
 
It is not entirely clear to me how the Board would apply the 
second criterion in these ci
rcumstances involving a union as the 
respondent seeking deferral to arbitration.  Clearly there is 
nothing about this case that suggests that the Union is hostile to 

 
at 737
.  On 
the other hand, if one takes
 
a broader view of what is intended 
by this criterion, there is evidence to suggest that the Union is 
hostile to the principles of collective bargaining that are an 
equally important component of the policies underlying the 
Act.  I do not view this as deci
sive because there is no evidence 

part of a pattern of recidivist violations of the Act.  Thus, appl
i-
cation of the second criterion to this case does not preclude 
deferral.
 
I will examine t
he next two criteria together as they are 

arbitration clause appears on its face to provide broad coverage 

(Jt. Exh. 2, p. 2.
)  The more difficult question is whether the 
clause encompasses the dispute at issue.  Both the General 
Counsel and the hotel argue that the clause does not encompass 

not have access to the c


e-

 
The basis for the contention that the hotel cannot avail itself 

t the clause i
n-

-
bargaining agreement.  That lengthy provision sets forth a d
e-

e-
dure culminates in arbitration as a last step.  Naturally
, this 
procedure anticipates that such grievances would only be filed 
by employees or their union representative.  Therefore, the 
Employer and General Counsel argue that the arbitration pr
o-
cess is only available to the Union or an employee who has 
proceede
d through the prior steps of the grievance process.  
Because the Employer cannot file a grievance, it is asserted that 
it cannot avail itself of arbitration of disputes arising under 
either the collective
-
bargaining agreement or the MOA.
 
I conclude that th
is line of reasoning is mistaken, both b
e-
cause of the specific language in the MOA and the existence of 
other language in the collective
-
bargaining agreement that has 
not been cited by the parties.  Turning first to the collective
-
bargaining agreement, in 
addition to their grievance procedures, 
the parties have established an arbitration process for another 
class of potential disputes.  Section 6 of their contract covers 
issues related to subcontracting.  It requires negotiations before 
any subcontracting o
f work by the hotel.  It goes on to direct 
that:
 
 
In the event such negotiations fail to produce an agreement, 
either
 
party
 
may invoke the arbitration provisions set forth in 
Sections 45 and 46 of this Agreement.  [Italics supplied.]
 
 
(CBA, 
s
ec. 6, Jt. Exh
. 1, p. 5.)  Obviously, this language di
s-
poses of the claim that the Employer lacks any right of access 

-
bargaining agreement.  Beyond that, it demonstrates that the 
placement of the arbitration prov
isions in the contract section 
governing grievances is merely a matter of convenience and 
does not carry any substantive implications.
 
These conclusions are only reinforced when the language of 

 
does not say that arbitration of disputes under the MOA shall be 
performed under the terms of Section 46 of the collective
-
bargaining agreement.  Instead, it clearly provides that such 

proc
e-
dures
 
set 

p-
plied.]  Thus, as with arbitration of subcontracting disputes, the 

e-
dural mechanisms of Section 46.  These mechanisms describe 
the list of
 
potential arbitrators, allocate the costs of arbitration, 
provide timeframes for the process, and delineate other i
m-

simply creates a shorthand method of fleshing out the details of 
the arbitra
tion process for disputes arising under the MOA.  I 

use of arbitration that would preclude deferral in this case.
 
The next issue is whether the Union has asserted a willin
g-
ness to subject the d
ispute to arbitration.  Through its counsel, it 
has repeatedly expressed its desire to do so.  Indeed, counsel 


(Tr. 21.)  There is no
thing in the record to cast doubt on these 
representations.  I do not find that this factor precludes deferral.
 
Having determined that none of the first 
five
 
criteria support 
a refusal to defer this case to an arbitrator, I must assess the 
final evaluative
 

i-
nently well suited to resolution by arbitration.  In articulating 
the proper considerations regarding suitability, the Board has 
outlined two particular factors that persuade me that deferral is 
inappropriate 
in this case.
 
First, in 
Collyer
, the Board placed great reliance on an a
r-
tic
u
lation of policy from a prior case, 
Jos. Schlitz Brewing Co., 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
127
 
175 NLRB 141, 142 (1969), where the Board outlined the 
proper use of deferral follows:
 
 
[W]here, as here, the 
contract clearly provides for grievance 
and arbitration machinery, where the unilateral action is not 
designed to undermine the union and is not patently erroneous 
but rather is based on a substantial claim of contractual priv
i-
lege, and it appears that the
 
arbitral interpretation of the co
n-
tract will resolve both the unfair labor practice and the co
n-
tract interpretation issue in a manner compatible with the pu
r-
poses of the Act, then the Board should defer to the arbitration 
clause conceived by the parties. 
 
 
 
Among the key analytical tests outlined in this language is the 

patently erroneous but rather is based on a substantial claim of 

 



1994 ed
i-
tion, 
at 
p. 861
. 
 
I have previously discussed my conclusions 

litigation based on my review of
 
the entire record of these pr
o-
ceedings.  However, in order to demonstrate the obvious nature 

three
 
documents that 

wrong.  
 

itself does not give any support to 
the notion that the parties agreed to bargain over only a subset 
of the issues that they discussed in their September 1, 2009 
meeting.  It would be ludicrous to suggest that they would enter 
into such a bizarrely indeter
minate undertaking.  Second, lest 
there be any doubt that the topics for bargaining were the 
nine
 

i-
tion concedes the issue.  In that document she affirms that there 
were, indeed, 9 items raised
 
at the September 1 meeting.  (See 
GC Exh. 9, p. 2, par. 2.)  Finally, any lingering concern that the 
Union may have in some manner misunderstood that it had 
agreed to bargain over 
nine
 
items is eliminated by reference to 
the extensive written list of info
rmation requests that demanded 
answers to detailed questions about each and every one of those 
nine
 
topics.  (GC Exh. 9, pp. 2

5.)  This contemporaneous do
c-
umentary evidence convincingly demonstrates that the parties 
agreed to bargain over 
nine
 
issues and 
the Union recognized its 
obligation to engage in such bargaining as to those 
nine
 
issues 
by taking steps to become fully informed about each of them.  

to negotiate about some undefined portion
 
of the 
nine
 
issues is 
simply a makeweight argument designed to deflect its liability 
for refusing to meet its contractual and statutory obligations.  
 
In 
Borden, Inc., 
196 NLRB 1170 (1972), the Board expressly 

 
to arbitration 

o-
neous.  In reaching this conclusion, the judge contrasted the 
situation with the issue presented in 
Collyer.  
He noted that the 
dispute in 
Collyer
 

l kind of issue 
involving an interpretation of contract language covering pro
b-

In contrast, in 
Borden, 

fallen short in their obligations to bargain collecti

NLRB at 1175.  As the judge explained, this type of issue was 


1175.  
 
In my view, the same factors are at work here.  A
n exper
i-

may well be ideally suited to resolve such disputes as when to 
apply a room check
-
out credit or what circumstances should 
give rise to an obligation to provide a fee to a bell attendant 
in 

expertise in the hospitality industry adds nothing to the task of 

negotiate about the majority of the issues covered by the pa
r-
t

23
  
As another judge has noted in a deferral decision 

a-


more com

AMF, 
I
nc., 
219 NLRB 903, 912 (1975).  T

also adopted by the Board.  I believe that these considerations 
apply with equal force to the conduct of the Union in the case 
before me.  As 
a result, the issue presented is not well
-
suited to 
arbitration.
 
In what is perhaps, under the facts of this case, another way 

regarding deferral in the context of contract repudiation also 
d
emonstrate that the matter is not suitable for arbitration.  Thus, 

i-

deferral is not proper.  
Rappazzo Elec. Co., 
281 NLRB 471 fn. 
1 

s-
passing on forbidden territory when it inquires whether negoti
a-
tions have produced a bargain which [a respondent] refuses to 
honor.  The proper business of the Board is to remedy conduct
 
 
. . . tha
t amounts to the repudiation of an obligation under the 
collective
-

New Mexico Symphony 
Orchestra, 
335 NLRB 896 fn. 8 (2001).  
 
In the present case, I have already explained my conclusion 

udiation of the MOA.  
This conclusion is well
-
summarized by counsel for the hotel, 

 
 
The Union has taken actions and adopted positions demo
n-
strating in no uncertain terms that it does not conside
r itself 

e-
nounced its collective bargaining obligations, thereby rende
r-
ing deferral wholly inappropriate in this matter.
 
 
(CP 
o
pposition to summary judgment motion, p. 8, GC Exh. 

 
                                        
                  
 
23
 

issue presented in this case serves to demonstrate the inappropriateness 
of arbitration as the means to resolve that dispu
te.  Thus, she correctly 

agreed to adopt the Sheraton contract or bargain directly about the six 

Resolution of 
this dispute calls into play the unique legal and polic
y-
making expertise of the Board, not the practical experience of an arb
i-
trator.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
128
 
 
amount to a repudiation of the contract or strike at the very 
heart of the collective
-
bargaining relationship, deferral is not 
appropriate. 
 
Thus, the Board has stated that it will not defer in 

c-
tion of the principles of collective bargaining.  In those i
n-
stances, it is unlikely that an arbitrator, whose function is li
m-
ited to problems
 
of contractual interpretation, would resolve 
or remedy, if necessary, allegations of statutory wrongs . . . .
 
[Internal punctuation and citations omitted.]
 
 
United Cerebral Palsy of New York City,
 
347 NLRB 603, 606 
(2006).  
 

n this case is patently erron
e-
ous and its conduct represented a repudiation of both the MOA 
and its statutory obligations to bargain in good faith, I find that 
deferral of this matter to arbitration is inappropriate because the 
issue is not eminently well 
suited to that process.  
 
C
ONCLUSIONS OF 
L
AW
 
1. The dispute underlying this litigation is not suitable for d
e-

 
2. By repudiating its memorandum of agreement with the 
Employer and failing and refusing to bargain over
 
required 
topics specified by that memorandum of agreement, the Union 
has engaged in unfair labor practices affecting commerce wit
h-
in the meaning of Section 8(b)(3) and Section 2(6) and (7) of 
the Act.
 
R
EMEDY
 
Having found that the Respondent has engaged in
 
certain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-
ate the policies of the Act.  I will also order the Respondent to 

 
copies of the 
notice for posting by the Employer if it so chooses.
 
At the beginning of this trial, I asked counsel for the General 



17.)  He responded affirmatively.
24
  
In 
their posttrial briefs, neither the General Counsel nor the E
m-
ployer has sought any additional relief.  Nevertheless, I reco
g-

will effectuate the purposes of the Act, whether the remedy is 
s

Willamette Industries, 
341 
NLRB 560, 564 (2004).  [Citations omitted.]  
 
I have given the issue of remedy considerable thought as b
e-

a-
tions under the Act.  I am 
well aware that additional remedies 
for bargaining violations exist, including an order mandating a 
specific bargaining schedule or requiring the submission of 
reports as to the course of such bargaining.  On balance, out of 
respect for the adversary proce
ss, I have decided to defer to the 

own needs.  I will, however, urge that on final resolution of the 

parties in order to promptl
y and effectively secure the R
e-

 
                                        
                  
 
24
 
Somewhat paradoxically, however, counsel for the General Cou
n-


 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
25
 
 
ORDER
 
The Respondent, Unite Here Local 1, Chicago, 
Illinois, its 
officers, agents, and representatives, shall
 
1. Cease and desist from 
 
(a) Repudiating its 
m
emorandum of 
a
greement with the Ritz
-
Carlton Water Tower Partnership (Jt. Exh. 2).
 
(b) Failing and refusing to bargain with the Ritz
-
Carlton W
a-
ter Tow
er Partnership regarding the following topics that are 
subject to collective
 

memorandum of agreement:  reducing the fee paid to emplo
y-
ees assigned to carving or other specialty stations and changing 
the scheduling
 
procedures for such employees; reducing the 
gratuity paid to bell attendants for delivery of luggage to vacant 
rooms; increasing the work schedule of housekeepers and eli
m-
inating their paid 15
-
minute break; reducing the payment for 
making up roll
-
away bed
s or sofa beds and limiting those pa
y-
ments to room attendants only; lowering the room credit redu
c-
tion for housekeepers based on the number of check
-
out rooms 
per shift; and paying all new employees at the union contract 

 
(c
) In any like or related manner violating 
F
ederal labor law. 
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) On request, bargain with the Ritz
-
Carlton Water Tower 
Partnership about the topics listed in paragra
ph 1(b) above, and 
if an understanding is reached, embody the understanding in a 
signed agreement.
 
(b) Within 14 days after service by the Region, post at its u
n-
ion office in Chicago, Illinois, copies of the attached notice 
marked 

Appendix.

26
 
Copies of t
he notice, on forms provided 
by the Regional Director for Region 13, after being signed by 

the Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where
 
notices to members 
are customarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such as by 
email, posting on an intranet, or an internet site, and/or other 
electronic means, if the Respondent cust
omarily communicates 
with its members by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material. 
 
                                        
                  
 
25
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to th
em shall be deemed waived for 
all purposes. 
 
26
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment o
f the United States Court of Appeals Enforcing an Order of the 

 
 UNITE HERE LOCAL 
1
 
(
RITZ
-
CARLTON WATER TOWER 
)
 
129
 
(c) Sign and return to the Regional Director sufficient copies 
of the notice for posting by the Ritz
-
Carlton Water Tower Par
t-
nership, if willing, at all places where notices to employees are 
customarily posted.
 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a r
esponsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
 
 
